Citation Nr: 1339621	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  94-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 19, 2005, for the award of a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1977. 

The current appellate claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted entitlement to TDIU effective October 19, 2005.  The Veteran appealed contending that an earlier effective date was warranted.

The RO in Philadelphia, Pennsylvania, currently has jurisdiction over the Veteran's VA claims folder.

The current appellate claim was previously before the Board in August 2010 and November 2011.  

By an August 2010 decision, the Board denied entitlement to an effective date prior to October 19, 2005, for the award of a TDIU.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2011 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's August 2010 decision and remanded the case for compliance with the terms of the JMR.

In November 2011, the Board remanded the case for additional development, and it has now been returned for further appellate consideration.  Although the Board regrets the additional delay, for the reasons detailed below a remand is again required for a full and fair adjudication of the appellate claim.  Consequently, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

The Board further notes that the Veteran perfected other appellate claims during the pendency of this case.  However, these claims have either been allowed or have been finally adjudicated such that only the present earlier effective date claim is in appellate status

REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

As noted in the prior Board actions, prior to October 19, 2005, the combined rating for the Veteran's service-connected disabilities was less than total and he did not meet the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  In pertinent part, 38 C.F.R. § 3.321 provides that such cases must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In the November 2011 remand, the Board directed that a retrospective medical opinion be obtained addressing the level of occupational impairment from the Veteran's service-connected disabilities for the period from May 1993 to October 2005 and have his claim referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU based on an extraschedular basis for the period prior to October 19, 2005.

An October 2013 retrospective medical opinion was obtained.  Further, the record shows that a request was drafted in November 2013 to the Compensation and Pension Service for an opinion as to assignment of a TDIU on an extraschedular basis in this case.  However, it appears that this request, as well as the rest of the claims folder, was inadvertently sent to the Board rather than the Compensation and Pension Service.  Nothing in the record available for the Board's review, to include the Virtual VA system, reflects that this request was sent to the Compensation or Pension Service or that such a determination was issued from this Service as required by 38 C.F.R. § 3.321 and the Board's November 2011 remand directives.  The Court has held that, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims folder to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU based on an extraschedular basis for the period prior to October 19, 2005.

2.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney be furnished a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

